

EXHIBIT 10.4









 
















TRANSACTION SYSTEMS ARCHITECTS, INC.
 
1999 Stock Option Plan


as amended by
the Stockholders on February 22, 2000,
the Board of Directors on May 5, 2000,
the Stockholders on February 20, 2001,
the Stockholders on February 19, 2002, and
the Board of Directors on March 7, 2006
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 



TRANSACTION SYSTEMS ARCHITECTS, INC.
1999 Stock Option Plan


as amended by
the Stockholders on February 22, 2000,
the Board of Directors on May 5, 2000,
the Stockholders on February 20, 2201,
the Stockholders on February 19, 2002, and
the Board of Directors on March 7, 2006




Section 1. Purpose. The purpose of the Transaction Systems Architects, Inc. 1999
Stock Option Plan (the "Plan") is to provide long term incentives and rewards to
employees of Transaction Systems Architects, Inc. (the "Company") and any
Subsidiary of the Company, by providing an opportunity to selected employees to
purchase Common Stock of the Company. By encouraging stock ownership, the
Company seeks to attract and retain employees and to encourage their best
efforts to work at the success of the Company.


Section 2. Definitions. For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.


2.1. “Board of Directors" shall mean the Board of Directors of the Company.


2.2. “Code” shall mean the Internal Revenue Code of 1986, as amended.


2.3. “Committee” shall mean the committee of the Board of Directors referred to
in Section 5 hereof.


2.4. “Common Stock” shall mean the Class A Common Stock of the Company.


2.5. “Disability” shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.


2.6. “Effective Date" shall have the meaning set forth in Section 18.


2.7. “Employee” shall mean any person, including an officer or employee-director
of the Company or any Subsidiary of the Company, who, at the time an Option is
granted to such person hereunder, is actively and customarily employed for 20
hours or more per week by the Company or any Subsidiary of the Company.


2.8. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


2.9. “Fair Market Value” shall mean the closing price (last trade) on the date
in question, as such price is reported by the National Association of Securities
Dealers on the NASDAQ National Market or any successor system for a share of
Common Stock.


2.10. “ISO” shall mean an option granted under the Plan which constitutes and
shall be treated as an "incentive stock option" as defined in Section 422(b) of
the Code.


2.11. “Non-Qualified Option” shall mean an option granted under the Plan which
does not constitute and is not treated as an ISO nor as an option described in
Section 423(b) of the Code.


2.12. “Option” shall mean any ISO or Non-Qualified Option granted under this
Plan.


2.13. “Participant” shall mean any Employee to whom an Option is granted under
the Plan.


2.14. “Subsidiary of the Company” means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.


Section 3. Eligibility. Options may be granted to any Employee. The Committee
shall have the sole authority to select the Employees to whom Options are to be
granted hereunder and to determine whether an Employee is to be granted a
Non-Qualified Option or an ISO or any combination thereof. No Employee shall
have any right to participate in the Plan. Any Employee selected by the
Committee for participation during any one period will not by virtue of such
participation have the right to be selected as a Participant for any other
period.


Section 4. Common Stock Subject to the Plan.


4.1. The total number of shares of Common Stock for which Options may be granted
under this Plan shall not exceed in the aggregate four million (4,000,000)
shares of Common Stock, subject to adjustment pursuant to Section 7. The total
number of shares of Common Stock for which Options may be granted to any
employee within the meaning of Section 162(m) of the Code during any twelve
month period shall not exceed 500,000 in the aggregate, subject to adjustment
pursuant to Section 7.


4.2. The shares of Common Stock that may be subject to Options granted under
this Plan may be either authorized and unissued shares or shares reacquired at
any time and now or hereafter held as treasury stock as the Committee may
determine. In the event that any outstanding Option expires or is terminated for
any reason, the shares allocable to the unexercised portion of such Option may
again be subject to an Option granted under this Plan. If any shares of Common
Stock acquired pursuant to the exercise of an Option shall have been repurchased
by the Company, then such shares shall again become available for issuance
pursuant to the Plan.


4.3. Special ISO Limitations.


(a) The aggregate Fair Market Value (determined as of the date an ISO is
granted) of the shares of Common Stock with respect to which ISO’s are
exercisable for the first time by a Participant during any calendar year (under
all incentive stock option plans of the Company or any Subsidiary of the
Company) shall not exceed $100,000.


(b) No ISO shall be granted to an Employee who, at the time the ISO is granted,
owns (actually or constructively under the provisions of Section 424(d) of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any Subsidiary of the Company, unless the
option price is at least 110% of the Fair Market Value (determined as of the
time the ISO is granted) of the shares of Common Stock subject to the ISO and
the ISO by its terms is not exercisable more than five years from the date it is
granted.


4.4. Notwithstanding any other provision of the Plan, the provisions of Sections
4.3(a) and (b) shall not apply, nor shall be construed to apply, to any
Non-Qualified Option granted under the Plan.


Section 5. Administration of the Plan.


5.1 The Plan shall be administered by the Compensation Committee of the Board of
Directors, or such other committee of the Board of Directors as may be directed
by the Board of Directors (the "Committee") consisting of no less than two
persons. All members of the committee shall be "Non-Employee Directors" within
the meaning of Rule 16b-3 under the Exchange Act. The Committee shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors.


5.2. The Committee shall have the sole authority and discretion to grant Options
under this Plan and, subject to the limitations set forth in Sections 4.3 and 6
hereof, to determine the terms and conditions of all Options, including, without
limitation, (i) selecting the Employees who are to be granted Options hereunder;
(ii) designating whether any Option to be granted hereunder is to be an ISO or a
Non-Qualified Option; (iii) establishing the number of shares of Common Stock
that may be purchased under each Option upon exercise and the Option exercise
price per share of Common Stock; (iv) determining the time and the conditions
subject to which Options may be exercised in whole or in part; (v) determining
the form of the consideration that may be used to purchase shares of Common
Stock upon exercise of any Option (including the circumstances under which the
Company's issued and outstanding shares of Common Stock or the shares of Common
Stock available under the Option may be used by a Participant to exercise an
Option) and establishing procedures in connection therewith; (vi) imposing
restrictions and/or conditions with respect to shares of Common Stock acquired
upon exercise of an Option; (vii) determining the circumstances under which
shares of Common Stock acquired upon exercise of any Option may be subject to
repurchase by the Company, including without limitation, the circumstances and
conditions subject to which a proposed sale of shares of Common Stock acquired
upon exercise of an Option may be subject to the Company's right of first
refusal (as well as the terms and conditions of any such right of first
refusal); (viii) establishing procedures whereby a number of shares of Common
Stock may be withheld from the total number of shares of Common Stock to be
issued upon exercise of an Option to meet the obligation of withholding for
federal and state income and other taxes, if any, incurred by the Participant
upon exercise of an Option; (ix) accelerating or, with the consent of the
Participant, deferring the time when outstanding Options may be exercised,
provided, however, that any ISO’s shall be "accelerated" within the meaning of
Section 424(h) of the Code; (x) establishing any other terms, restrictions
and/or conditions applicable to any Option not inconsistent with the provisions
of the Plan; (xi) authorizing any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted by
the Committee; and (xii) taking any other actions deemed necessary or advisable
for the administration of the Plan.


5.3. The Committee shall be authorized to interpret the Plan and may, from time
to time, adopt, amend and rescind such rules, regulations and procedures, not
inconsistent with the provisions of the Plan, as it may deem advisable to carry
out the purpose of the Plan.


5.4. The interpretation and construction by the Committee of any provision of
the Plan, any Option granted hereunder or any agreement evidencing any such
Option shall be final, conclusive and binding upon all parties.


5.5 Only members of the Committee shall vote on any matter affecting the
administration of the Plan or the granting of Options under the Plan.


5.6. All expenses and liabilities incurred by the Committee in the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration of the Plan. The Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. No member of the Board of Directors or the Committee shall be liable
for any action, determination or interpretation taken or made in good faith with
respect to the Plan or any Option granted hereunder.


5.7 Notwithstanding anything in the Plan to the contrary, with respect to any
employee who is resident outside of the United States, the Committee may, in its
sole discretion, amend the terms of the Plan in order to conform such terms with
the requirements of local law or to meet the objectives of the Plan. The
Committee may, where appropriate, establish one or more sub-plans for this
purpose.


Section 6. Terms and Conditions of Options.


6.1. ISO’s. Except as otherwise provided in this Section 6.1, the terms and
conditions of each ISO granted under the Plan shall be specified by the
Committee, in its sole discretion, and shall be set forth in a written ISO
agreement between the Company and the Participant in such form as the Committee
shall approve. No person shall have any rights under any ISO granted under the
Plan unless and until the Company and the person to whom such ISO shall have
been granted shall have executed and delivered an agreement expressly granting
the ISO to such person and containing provisions setting forth the terms for the
ISO. The terms and conditions of each ISO shall be such that each ISO issued
hereunder shall constitute and shall be treated as an "incentive stock option"
as defined in Section 422 of the Code. The terms and conditions of any ISO
granted hereunder need not be identical to those of any other ISO granted
hereunder. The terms and conditions of each ISO agreement shall include the
following:


(a) The ISO exercise price shall be fixed by the Committee but shall in no event
be less than 100% (or 110% in the case of an Employee referred to in Section
4.3(b) hereof) of the Fair Market Value of the shares of Common Stock subject to
the ISO on the date the ISO is granted.


(b) ISO’s shall not be transferable otherwise than by will or the laws of
descent and distribution, and, during a Participant’s lifetime, an ISO shall be
exercisable only by the Participant.


(c) The Committee shall fix the term of all ISO’s granted pursuant to the Plan
(including the date on which such ISO shall expire and terminate) provided,
however, that such term shall in no event exceed ten years from the date on
which such ISO is granted (or, in the case of an ISO granted to an Employee
referred to in Section 4.3(b) hereof, such term shall in no event exceed five
years from the date on which such ISO is granted). Each ISO shall be exercisable
in such amount or amounts, under such conditions and at such times or intervals
or in such installments as shall be determined by the Committee in its sole
discretion.


(d) In the event that the Company or any Subsidiary of the Company is required
to withhold any Federal, state, local or foreign taxes in respect of any
compensation income realized by the Participant as a result of any
"disqualifying disposition" of any shares of Common Stock acquired upon exercise
of an ISO granted hereunder, the Company or such Subsidiary of the Company shall
deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state, local or foreign taxes required to be
so withheld or, if such payments are insufficient to satisfy such Federal,
state, local or foreign taxes, such Participant will be required to pay to the
Company or such Subsidiary of the Company, or make other arrangements
satisfactory to the Company or such Subsidiary of the Company regarding payment
to the Company or such Subsidiary of the Company of, the aggregate amount of any
such taxes. All matters with respect to the total amount of taxes to be withheld
in respect of any such compensation income shall be determined by the Committee
in its sole discretion. Subject to approval by the Committee, a Participant may
elect to have such tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Common Stock to be
acquired upon exercise of an Option, a number of shares of Common Stock with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Common Stock owned by the Participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.


6.2. Non-Qualified Options. The terms and conditions of each Non-Qualified
Option granted under the Plan shall be specified by the Committee, in its sole
discretion, and shall be set forth in a written option agreement between the
Company and the Participant in such form as the Committee shall approve. No
person shall have any rights under any Non-Qualified Option granted under the
Plan unless and until the Company and the person to whom such Non-Qualified
Option shall have been granted shall have executed and delivered an agreement
expressly granting the Non-Qualified Option to such person and containing
provisions setting forth the terms for the Non-Qualified Option. The terms and
conditions of each Non-Qualified Option will be such that each Non-Qualified
Option issued hereunder shall not constitute nor be treated as an "incentive
stock option" as defined in Section 422 of the Code or an option described in
Section 423(b) of the Code and will be a "non-qualified stock option" for
federal income tax purposes. The terms and conditions of any Non-Qualified
Option granted hereunder need not be identical to those of any other
Non-Qualified Option granted hereunder. The terms and conditions of each
Non-Qualified Option agreement shall include the following:


(a) The Option exercise price shall be fixed by the Committee and may be equal
to, more than or less than 100% of the Fair Market Value of the shares of Common
Stock subject to the Non-Qualified Option on the date such Non-Qualified Option
is granted.


(b) The Committee shall fix the term of all Non-Qualified Options granted
pursuant to the Plan (including the date on which such Non-Qualified Option
shall expire and terminate). Each Non-Qualified Option shall be exercisable in
such amount or amounts, under such conditions, and at such times or intervals or
in such installments as shall be determined by the Committee in its sole
discretion.


(c) Non-Qualified Options shall not be transferable otherwise than by will or
the laws of descent and distribution, or pursuant to a domestic relations order
(within the meaning of Rule 16a-12 of the Securities Exchange Act of 1934, as
amended), and during a Participant’s lifetime a Non-Qualified Option shall be
exercisable only by the Participant or any permitted transferee.


(d) In the event that the Company or any Subsidiary of the Company is required
to withhold any Federal, state, local or foreign taxes in respect of any
compensation income realized by the Participant in respect of a Non-Qualified
Option granted hereunder or in respect of any shares of Common Stock acquired
upon exercise of a Non-Qualified Option, the Company or such Subsidiary of the
Company shall deduct from any payments of any kind otherwise due to such
Participant the aggregate amount of such Federal, state, local or foreign taxes
required to be so withheld or, if such payments are insufficient to satisfy such
Federal, state, local or foreign taxes, or if no such payments are due or to
become due to such Participant, then, such Participant will be required to pay
to the Company or such Subsidiary of the Company, or make other arrangements
satisfactory to the Company or such Subsidiary of the Company regarding payment
to the Company or such Subsidiary of the Company of, the aggregate amount of any
such taxes. All matters with respect to the total amount of taxes to be withheld
in respect of any such compensation income shall be determined by the Committee
in its sole discretion. Subject to approval by the Committee, a Participant may
elect to have such tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Common Stock to be
acquired upon exercise of an Option, a number of shares of Common Stock with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Common Stock owned by the Participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.


6.3 Vesting; Period for Exercise of Option. In the sole discretion of the
Committee, the terms and conditions of any Option may include any of the
following provisions:


(a) An Option may not be exercised during the first year from the date it is
granted. After the first anniversary of the date on which an Option is granted,
it may be exercised as to not more than 33-1/3% of the shares of Common Stock
available for purchase under the Option and, after the second and third
anniversaries of the Option grant date, it may be exercised as to not more than
an additional 33-1/3% of such shares plus any shares as to which the Option
might theretofore have been exercisable but shall not have been exercised.


(b) Subject to subsection (d) below, if a Participant ceases to be an Employee
of the Company or a Subsidiary of the Company for any reason other than as a
result of his death or Disability, the unexercised portion of any Option held by
such Participant at that time may only be exercised within one month after the
date on which the Participant ceased to be so employed, but no later than the
date the Option expires, and only to the extent that the Participant could have
otherwise exercised such Option as of the date on which he ceased to be so
employed. To the extent that the Participant is not entitled to exercise the
Option on such date, or if the Participant does not exercise it within the time
specified, such Option shall terminate. The Committee shall have the authority
to determine the date a Participant ceases to be an Employee.


(c) Subject to subsection (d) below, if a Participant ceases to be an Employee
of the Company or a Subsidiary of the Company by reason of his Disability, the
unexercised portion of any Option held by such Participant at that time may only
be exercised within one year after the date on which the Participant ceased to
be so employed, but no later than the date the Option expires, and to the extent
that the Participant could have otherwise exercised such Option if it had been
completely exercisable. To the extent that the Participant is not entitled to
exercise the Option on such date, or if the Participant does not exercise it
within the time specified, such Option shall terminate. The Committee shall have
the authority to determine the date a Participant ceases to be an Employee by
reason of his Disability.


(d) If a Participant dies while employed by the Company or a Subsidiary of the
Company (or dies within a period of one month after ceasing to be an Employee
for any reason other than Disability or within a period of one year after
ceasing to be an Employee by reason of Disability), the unexercised portion of
any Option held by such Participant at the time of his death may only be
exercised within one year after the date of such Participant’s death, but no
later than the date the Option expires, and to the extent that the Participant
could have otherwise exercised such Option if it had been completely
exercisable. Such Option may be exercised by the executor or administrator of
the Participant’s estate or by any person or persons who shall have acquired the
Option directly from the Participant by bequest or inheritance. To the extent
that the Option is not entitled to be exercised on such date or if the Option is
not exercised within the time specified, such Option shall terminate.


6.4. Procedures for Exercise of Option; Rights of Stockholder. Any Option
granted hereunder shall be exercisable at such times, under such conditions, as
shall be determined by the Committee and in accordance with the terms of the
Plan. An Option may not be exercised for a fraction of a share of Common Stock.
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option
agreement by the Participant entitled to exercise the Option and full payment
for the shares of Common Stock with respect to which the Option is exercised has
been received by the Company. Full payment may, as authorized by the Committee,
consist of any form of consideration and method of payment allowable hereunder.
Payment for the shares of Common Stock upon exercise of an Option shall be made
in cash, by certified check, or if authorized by the Committee, by delivery of
other shares of Common Stock having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the shares of Common Stock as to which
the Option is being exercised, or if authorized by the Committee, by authorizing
the Company to withhold from the total number of shares of Common Stock to be
acquired upon exercise of an Option that number of shares of Common Stock having
an aggregate Fair Market Value (as of the date the withholding is effected) that
would equal the aggregate exercise price of the shares of Common Stock as to
which the Option is being exercised, or by any combination of such methods of
payment or by any other method of payment that may be permitted under applicable
law and the Plan and authorized by the Committee under Section 5.2 of the Plan.
Upon the receipt of notice of exercise and full payment for the shares of Common
Stock, the shares of Common Stock shall be deemed to have been issued and the
Participant shall be entitled to receive such shares of Common Stock and shall
be a stockholder with respect to such shares, and the shares of Common Stock
shall be considered fully paid and nonassessable. No adjustment will be made for
a dividend or other right for which the record date is prior to the date on
which the stock certificate is issued, except as provided in Section 7 of the
Plan. Each exercise of an Option shall reduce, by an equal number, the total
number of shares of Common Stock that may thereafter be purchased under such
Option.


Section 7. Adjustments.


7.1 In the event that the outstanding shares of the Company's Common Stock shall
be increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation, effected without the receipt of consideration by the Company,
through reorganization, merger or consolidation, recapitalization,
reclassification, stock split, reverse stock split, split-up, combination or
exchange of shares or declaration of any dividends payable in Common Stock, the
Board of Directors shall appropriately adjust, subject to any required action by
the stockholders of the Company, (i) the number of shares of Common Stock (and
the Option exercise price per share) subject to the unexercised portion of any
outstanding Option (to the nearest possible full share), provided, however, that
the limitations of Section 424 of the Code shall apply with respect to
adjustments made to ISO’s and (ii) the number of shares of Common Stock for
which Options may be granted under the Plan, as set forth in Section 4.1 hereof,
and such adjustments shall be final, conclusive and binding for all purposes of
the Plan. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.


7.2 Notwithstanding the foregoing, in the event of (i) any offer or proposal to
holders of the Company's Common Stock relating to the acquisition of their
shares, including, without limitation, through purchase, merger or otherwise, or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, or (iii) the dissolution or
liquidation of the Company, the Committee may make such adjustment as it deems
equitable in respect of outstanding Options (and in respect of the shares of
Common Stock for which Options may be granted under the Plan), including,
without limitation, the revision, cancellation, or termination of any
outstanding Options, or the change, conversion or exchange of the shares of the
Company’s Common Stock under outstanding Options (and of the shares of the
Company’s Common Stock for which Options may be granted under the Plan) into or
for securities or other property of another corporation. Any such adjustments by
the Committee shall be final, conclusive and binding for all purposes of the
Plan.


Section 8. Effect of the Plan on Employment Relationship. Neither this Plan nor
any Option granted hereunder to a Participant shall be construed as conferring
upon such Participant any right to continue in the employ of the Company or any
Subsidiary of the Company as the case may be, or limit in any respect the right
of the Company or any Subsidiary of the Company to terminate such Participant's
employment with the Company or any Subsidiary of the Company, as the case may
be, at any time.
Section 9. Amendment of the Plan. The Board of Directors may amend the Plan from
time to time as it deems desirable in its sole discretion without approval of
the stockholders of the Company, except to the extent stockholder approval is
required by Rule 16b-3 of the Exchange Act, applicable NASDAQ National Market or
stock exchange rules, applicable Code provisions, or other applicable laws or
regulations.


Section 10. Termination of the Plan. The Board of Directors may terminate the
Plan at any time in its sole discretion. No Option may be granted hereunder
after termination of the Plan. The termination or amendment of the Plan shall
not alter or impair any rights or obligations under any Option previously
granted under the Plan in any material adverse way without the affected
Participant’s consent.


Section 11. Modification, Extension and Renewal of Options. Within the
limitations of the Plan and subject to Section 7, the Committee may modify,
extend or renew outstanding Options or accept the cancellation of outstanding
Options for the granting of new Options in substitution therefor.
Notwithstanding the preceding sentence, except for any adjustment described in
Section 7, (i) no modification of an Option shall, without the consent of the
Participant, alter or impair any rights or obligations under any Option
previously granted under the Plan in any material adverse way without the
affected Participant’s consent, and (ii) the exercise price of outstanding
Options may not be altered, amended or modified.


Section 12. Governing Law. The Plan and any and all Option agreements executed
in connection with the Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflict of laws
principles.


Section 13. No Strict Construction. No rule of strict construction shall be
applied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Option agreement, any Option
granted under the Plan, or any rule, regulation or procedure established by the
Committee.


Section 14. Successors. This Plan is binding on and will inure to the benefit of
any successor to the Company, whether by way of merger, consolidation, purchase,
or otherwise.


Section 15. Severability. If any provision of the Plan or an Option agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan or such agreement, and the
Plan and such agreement shall each be construed and enforced as if the invalid
provisions had never been set forth therein.


Section 16. Plan Provisions Control. The terms of the Plan govern all Options
granted under the Plan, and in no event will the Committee have the power to
grant any Option under the Plan which is contrary to any of the provisions of
the Plan. In the event any provision of any Option granted under the Plan shall
conflict with any term in the Plan as constituted on the grant date of such
Option, the term in the Plan as constituted on the grant date of such Option
shall control.


Section 17. Headings. The headings used in the Plan are for convenience only, do
not constitute a part of the Plan, and shall not be deemed to limit,
characterize, or affect in any way any provisions of the Plan, and all
provisions of the Plan shall be construed as if no captions had been used in the
Plan.


Section 18. Effective Date of the Plan. The Plan shall be submitted to the
stockholders of the Company for approval and ratification at the next regular or
special meeting thereof to be held after January 1, 1999. Unless at such meeting
the Plan is approved and ratified by the stockholders of the Company, in the
manner provided by the Company’s By-Laws, then and in such event, the Plan and
any then outstanding Options that may have been conditionally granted prior to
such stockholder meeting shall become null and void and of no further force and
effect. Subject to the immediately preceding sentence, the Plan shall be
effective as of February 23, 1999. The Plan shall continue in effect for a term
of 10 years unless sooner terminated under Section 10.

